Case 0:20-cv-60006-RAR Document 17-2 Entered on FLSD Docket 03/10/2020 Page 1 of 2



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                             Case No. 20-cv-60006-RAR


   EMILIO PINERO,

                                Plaintiff,
   v.

   M & B, INC.,

                     Defendant.
   ________________________________/
        AFFIRMATION IN SUPPORT OF APPLICATION FOR CLERK TO ENTER
                                     DEFAULT

   Lauren N. Wassenberg, hereby affirms under penalty of perjury as follows:

   1.          I am the attorney for the Plaintiff, Emilio Pinero, in the above captioned matter.

   2.          The within action was commenced for injunctive relief, pursuant to the Americans with

   Disabilities Act, 42 U.S.C., Section 12181 et. seq. (ADA), and 28 CFR, Part 36 (ADAAG).

   3.          Plaintiff, is a resident of the State of Florida, and this jurisdictional district, and is a

   double amputee from the knee down, disabled as defined by the ADA, and is substantially

   limited in performing his daily activities, and uses a wheelchair for mobility purposes.

          4.   The within action was instituted by the service of a Complaint on the Defendant, M & B,

   INC., on February 10, 2020. Although the time to respond expired on March 02, 2020, as of this

   date no Response has been interposed on behalf of the Defendant. The Defendant is a corporate

   entity, and is not an individual in the military service, nor is the Defendant an infant or

   incompetent.

   5.          The Defendant to date has not interposed an answer. It is apparent that the Defendant has

   no intention of voluntarily submitting to the jurisdiction of the Court.



                                                                                                              1	  
   	  
Case 0:20-cv-60006-RAR Document 17-2 Entered on FLSD Docket 03/10/2020 Page 2 of 2



          WHEREFORE, Plaintiff requests that the Clerk of the Court enter Notice of Default in

   the within matter.


   Respectfully Submitted,



   s/ Lauren N Wassenberg
   LAUREN N. WASSENBERG, ESQ.
   Florida Bar No: 34083
   1825 NW Corporate Blvd, Suite P110
   Boca Raton, FL 33431
   Ph. (561) 571-0646
   	  

   	  

                                        CERTIFICATE OF SERVICE

          I HEREBY certify that on this 10th day of March, 2020, I electronically filed the

   foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

   document is being served this day on all counsel or record or pro se parties identified on the

   Service List below in the manner specified, either via transmission of Notices of Electronic

   Filing generated by CM/ECF or in some other authorized manner for those counsel or parties

   who are not authorized to receive electronically Notices of Electronic Filing. Plaintiff further

   certifies that a copy of the enclosed was sent by e-mail to the Defendant.

   	     	      	      	     	        	     	     By: s/ Lauren Wassenberg
                                                         Lauren Wassenberg, Esq.
                                                         Florida Bar No.: 34083



   	  

   	  

   	  




                                                                                                      2	  
   	  
